 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                            Case No. 19cr2749-JAH
12                                       Plaintiff,
                                                          ORDER AND JUDGMENT
13   v.                                                   GRANTING UNITED STATES’
                                                          MOTION TO DISMISS
14   LUIS ANGEL ESCOBEDO-MEDINA,
15                                    Defendant.
16
17         GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the information
18   shall be dismissed against Luis Angel Escobedo-Medina without prejudice.
19         IT IS FURTHER ORDERED bond is exonerated. Defense Counsel shall prepare
20   an order to disburse funds or release collateral.
21         IT IS SO ORDERED.
22   DATED: August 28, 2019
23
24
                                                      _________________________________
25                                                    JOHN A. HOUSTON
                                                      United States District Judge
26
27
28

                                                      1
                                                                                  19cr2749-JAH
